Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
2. 	This Office Action is taken in response to Applicants’ Amendments and Remarks filed on 7/30/2021 regarding application 16/694,345 filed on 11/25/2019.  
 	Claims 1-20 are pending for consideration.

3.				Response to Amendments and Remarks 
	Applicants’ amendments and remarks have been fully and carefully considered, with the Examiner’s response set forth below.
	(1) In response to the amendments and remarks, an updated claim analysis has been made. Refer to the corresponding sections of the following Office Action for details.

4.					Examiner’s Note
(1) In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
(2) Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentale over Krauss (US Patent Application Publication 2018/0276112), and in view of Warfield et al. (US Patent Application Publication 2015/0106578, hereinafter Warfield).
As to claim 1, Krauss teaches A method, comprising: 
loading blocks of data of a plurality of application processes in page caches of a computing device [A memory balancing method, system, and computer program product include determining page fault rate metrics for guest operating systems. Embodiments can use these metrics to determine total guest page allocations among a set of virtual machines, virtual machine placement, and/or candidates for host-to-host migration of virtual machines to explain a means of determining page fault rates using a paravirtual memory manager component for each guest (abstract); The computer readable program instructions may also be loaded onto a computer, other programmable data processing apparatus, or other device to cause a series of operational steps to be performed on the computer, other programmable apparatus or other device to produce a computer implemented process, such that the instructions which execute on the computer, other programmable apparatus, or other device implement the functions/acts specified in the flowchart and/or block diagram block or blocks (¶ 0078)]; 
detecting page faults in the blocks of data before mapping the blocks of data into virtual memory spaces [A memory balancing method, system, and computer program product include determining page fault rate metrics for guest operating systems. Embodiments can use these metrics to determine total guest page allocations among a set of virtual machines, virtual machine placement, and/or candidates for host-to-host 
scoring objects and executables of the blocks of data based on a frequency of the page faults [A memory balancing method, system, and computer program product include determining page fault rate metrics for guest operating systems. Embodiments can use these metrics to determine total guest page allocations among a set of virtual machines, virtual machine placement, and/or candidates for host-to-host migration of virtual machines to explain a means of determining page fault rates using a paravirtual memory manager component for each guest (abstract); Warfield more expressively teaches the element of “scoring”: the corresponding “score” is the “temperature” of an object/application process -- A non-volatile memory organized into flash erasable blocks sorts units of data according to a temperature assigned to each unit of data, where a higher temperature indicates a higher probability that the unit of data will suffer subsequent rewrites due to garbage collection operations. The units of data either come from a host write or from a relocation operation. Among the units more likely to suffer subsequent rewrites, a smaller subset of data super-hot is determined. These super-hot data are then maintained in a dedicated portion of the memory, such as a resident binary zone in a memory system with both binary and MLC portions (abstract); Managing the storage of data (documents, databases, email, and system images such as operating system and application files) is generally a complex and fragmented problem in business environments today … (¶ 0004); The placement of data in many known systems is explicit … Storage systems have always involved a hierarchy of progressively faster media, and there are a set of very well established techniques for keep hot data in smaller, faster memories. In general, storage system design has approached faster media from the perspective that slow disks represent primary storage … As a result, the problem that these systems set out to solve is how to promote the hottest set of data into cache, and how to keep it there in the face of other, lower-frequency accesses … (¶ 0005-0007)]; 
grouping the objects and executables based on the placement and movement of the objects and executables in the memory [A memory balancing method, system, and computer program product include determining page fault rate metrics for guest operating systems. Embodiments can use these metrics to determine total guest page allocations among a set of virtual machines, virtual machine placement, and/or candidates for host-to-host migration of virtual machines to explain a means of determining page fault rates using a paravirtual memory manager component for each guest (abstract); Page fault rates can indicate situations in which system performance is affected or apt to be affected. A page fault is an exception or interrupt that occurs when a process attempts to access virtual memory that is not mapped to physical memory. The page fault is typically handled by loading a page from disk into memory. If there is not sufficient physical memory available to store the loaded page, then another virtual memory page is typically swapped out to disk to accommodate the loaded page … (¶ 0024-0027); Warfield also teaches this limitatioin -- The placement of data in many known systems is explicit … Storage systems have always involved a hierarchy of progressively faster media, and there are a set of very well established techniques for attempting to keep hot data in smaller, faster memories. In general, storage system design has approached faster media from the perspective that slow disks represent how to promote the hottest set of data into cache, and how to keep it there in the face of other, lower-frequency accesses … (¶ 0005-0007)]; 
controlling loading and storing, in a first type of memory of the memory, at a first plurality of pages of the memory, a first group of the objects and executables at least according to the scoring [A memory balancing method, system, and computer program product include determining page fault rate metrics for guest operating systems. Embodiments can use these metrics to determine total guest page allocations among a set of virtual machines, virtual machine placement, and/or candidates for host-to-host migration of virtual machines to explain a means of determining page fault rates using a paravirtual memory manager component for each guest (abstract); Page fault rates can indicate situations in which system performance is affected or apt to be affected. A page fault is an exception or interrupt that occurs when a process attempts to access virtual memory that is not mapped to physical memory. The page fault is typically handled by loading a page from disk into memory. If there is not sufficient physical memory available to store the loaded page, then another virtual memory page is typically swapped out to disk to accommodate the loaded page … (¶ 0024-0027); Warfield also teaches this limitatioin -- … As is often used by a person skilled in the art, hot data is data of high priority and cold data is data of low priority. The use of the term " hot" may be used to describe data that is frequently used, likely to be frequently used, likely to be used soon, or must be returned, written, or updated, as applicable, with high speed; that is, the data has high priority. The term "cold" could be used to describe data that is that is infrequently used, unlikely to be frequently used, unlikely to be used soon, fast-throughput storage resources (e.g. PCIe Flash) and data that is scheduled to be below the low priority threshold to be moved to higher latency and slower throughput storage resources (e.g. spinning disk) … (¶ 0074); … For example, in the servers listed below, web2, which features highly localized bursts of activity once every 24 hours, can obtain a hit rate of nearly 50% from an isolated 40 GB LRU cache. But when combined with competing workloads, its long periods of dormancy cause its pages to be evicted from the cache before it has a chance to re-read them, resulting in a poor 6% hit rate with a shared 512 GB cache (¶ 0110)]; and 
controlling loading and storing, in at least one additional type of memory of the memory, at one or more additional pluralities of pages of the memory, at least one additional group of the objects and executables at least according to the scoring [A memory balancing method, system, and computer program product include determining page fault rate metrics for guest operating systems. Embodiments can use these metrics to determine total guest page allocations among a set of virtual machines, virtual machine placement, and/or candidates for host-to-host migration of virtual machines to explain a means of determining page fault rates using a paravirtual memory manager component for each guest (abstract); Page fault rates can indicate situations in which system performance is affected or apt to be affected. A page fault is an exception or interrupt that occurs when a process attempts to access virtual memory that is not mapped to physical memory. The page fault is typically handled by loading a Warfield also teaches this limitatioin -- … As is often used by a person skilled in the art, hot data is data of high priority and cold data is data of low priority. The use of the term " hot" may be used to describe data that is frequently used, likely to be frequently used, likely to be used soon, or must be returned, written, or updated, as applicable, with high speed; that is, the data has high priority. The term "cold" could be used to describe data that is that is infrequently used, unlikely to be frequently used, unlikely to be used soon, or need not be returned, written, updated, as applicable, with high speed; that is, the data has low priority … (¶ 0049); … Aspects of the distributed storage system cause the data that is scheduled to be above the high priority threshold to be moved to low-latency and/or fast-throughput storage resources (e.g. PCIe Flash) and data that is scheduled to be below the low priority threshold to be moved to higher latency and slower throughput storage resources (e.g. spinning disk) … (¶ 0074); … For example, in the servers listed below, web2, which features highly localized bursts of activity once every 24 hours, can obtain a hit rate of nearly 50% from an isolated 40 GB LRU cache. But when combined with competing workloads, its long periods of dormancy cause its pages to be evicted from the cache before it has a chance to re-read them, resulting in a poor 6% hit rate with a shared 512 GB cache (¶ 0110)].
Regarding claim 1, Krauss teaches determining placements and movements based on page fault rate/frequency [A memory balancing method, system, and computer program product include determining page fault rate metrics for guest placement, and/or candidates for host-to-host migration of virtual machines to explain a means of determining page fault rates using a paravirtual memory manager component for each guest (abstract)], but does not expressively teaches scoring based on page fault rate/frequency.
However, Warfiled teaches the concept and practice based on scoring [A non-volatile memory organized into flash erasable blocks sorts units of data according to a temperature assigned to each unit of data, where a higher temperature indicates a higher probability that the unit of data will suffer subsequent rewrites due to garbage collection operations. The units of data either come from a host write or from a relocation operation. Among the units more likely to suffer subsequent rewrites, a smaller subset of data super-hot is determined. These super-hot data are then maintained in a dedicated portion of the memory, such as a resident binary zone in a memory system with both binary and MLC portions (abstract); Managing the storage of data (documents, databases, email, and system images such as operating system and application files) is generally a complex and fragmented problem in business environments today … (¶ 0004); The placement of data in many known systems is explicit … Storage systems have always involved a hierarchy of progressively faster media, and there are a set of very well established techniques for attempting to keep hot data in smaller, faster memories. In general, storage system design has approached faster media from the perspective that slow disks represent primary storage … As a result, the problem that these systems set out to solve is how to promote the hottest set of data into cache, and how to keep it there in the face of other, lower-frequency accesses … (¶ 0005-0007)].
Therefore, it would have been obvious for one of ordinary skills in the art prior to Applicant’s invention to incorporating scoring, as specifically demonstrated by Warfiled, and to incorporate it into the existing scheme disclosed by Warfield, because Warfiled teaches doing so better facilitating the placements of objects [The placement of data in many known systems is explicit … Storage systems have always involved a hierarchy of progressively faster media, and there are a set of very well established techniques for attempting to keep hot data in smaller, faster memories. In general, storage system design has approached faster media from the perspective that slow disks represent primary storage … As a result, the problem that these systems set out to solve is how to promote the hottest set of data into cache, and how to keep it there in the face of other, lower-frequency accesses … (¶ 0005-0007)]. 
As to claim 2, Krauss in view Warfield teaches The method of claim 1, further  comprises scoring each object or executable of the plurality of application processes based at least partially on quantity, or recency associated with the object or the executable [Warfield -- … In conventional methodologies for identifying data priority, arbitrary heuristics relating to the recency of data usage as well as proximity in physical storage are used to promote data to higher performance (usually cache) memory … (¶ 0010); … Priority may also refer to the speed which data will be required to be either returned after a read request, or written/updated after a write/update request. In some cases, a high frequency of data transactions (i.e. read, write, or update) involving the data in a given time period, the higher the priority. 
As to claim 3, Krauss in view Warfield teaches The method of claim 1, further comprises scoring each object or executable of the plurality of application processes based at least partially on quantity, recency, or frequency of a processor of the computing device accessing, in the memory, at least part the object or the executable [Warfield -- … In conventional methodologies for identifying data priority, arbitrary heuristics relating to the recency of data usage as well as proximity in physical storage are used to promote data to higher performance (usually cache) memory … (¶ 0010); … Priority may also refer to the speed which data will be required to be either returned after a read request, or written/updated after a write/update request. In some cases, a high frequency of data transactions (i.e. read, write, or update) involving the data in a given time period, the higher the priority. Alternatively, it may be used to describe any of the above states or combinations thereof. In some uses herein, as would be understood by a person skilled in the art, priority may be described as temperature or hotness … (¶ 0049)].
As to claim 4, Krauss in view Warfield teaches The method of claim 1, further comprises scoring each object or executable of the plurality of application processes based at least partially on a size of the object or the executable or based at least partially on a size of parts of the object or the executable accessed by a processor [Warfield -- In some embodiments, the logging module logs or stores metadata relating to one of data transactions or data associated with a data transaction. 
As to claim 5, Krauss in view Warfield teaches The method of claim 1, further comprises scoring each object or executable of the plurality of application processes based at least partially on memory bus traffic [Warfield -- Storage may be considered to be increasingly both expensive and underutilized. PCIe flash memories are available from numerous hardware vendors and range in random access throughput from about 50K to about 1M Input/Output Operations per Second ("IOPS") … (¶ 0009); … For example, any high-throughput and low-latency storage medium can be used in the same manner as PCIe Flash, including any solid-state memory technologies that will appear on the PCIe bus … (¶ 0047)].
As to claim 6, Krauss in view Warfield teaches The method of claim 1, further comprises scoring each object or executable of the plurality of application processes based at least partially on a criticality rating for the object or executable [Warfield -- As used herein, "priority" of data generally refers to the relative "hotness" or "coldness" of data, as these terms would be understood by a person skilled in the art of the instant disclosure. The priority of data may refer herein to the degree to which data will be, or is likely to be, requested, written, or updated at the current or in an upcoming time interval. Priority may also refer to the speed which data will be required to be either returned after a read request, or written/updated after a write/update request. In some cases, a high frequency of data transactions (i.e. read, write, or update) involving the data in a given time period, the higher the priority. Alternatively, it 
As to claim 7, Krauss in view Warfield teaches The method of claim 1, comprising: controlling page migration of the first plurality of pages to the at least one additional type of memory, at least according to the scoring of the first group of the objects and executables; and controlling page migration of the one or more additional pluralities of pages to the first type of memory, at least according to the scoring of the at least one additional group of the objects and executables [Warfield -- Data placement in this disclosure will relate to methodologies of storing or moving data amongst multiple storage media to optimally utilize data storage. It includes, but is not limited to, cache management techniques (described below) and hierarchical tiering … then moving the associated groups of data to the available memory resources that are most appropriate for that data. Data which is most likely to be called soon by one or more clients, or with high frequency in the near future, even if that data has not been called recently, will be migrated or placed on low-latency and/or high-throughput (as measured in, for example, IOPS, although other performance benchmarking known to a person skilled in the art may be considered) … (¶ 0026-0030)].
As to claim 8, Krauss in view Warfield teaches The method of claim 7, comprising: controlling page migration of the first plurality of pages back to the first type of memory according to the scoring of at least the first group of the objects and executables, when the first plurality of pages is located at the at least one additional type of memory; and controlling page migration of the one or more additional pluralities of pages back to the at least one additional type of memory according to the scoring of at least the at least one additional group of the objects and executables, when the one or more additional pluralities of pages is located at the first type of memory [Warfield -- … If the latency or throughput of the current storage resource is insufficient given the priority of the data and the latency or throughput of other available storage resources, the processor will migrate the data to such other available storage resources. This may be understood as promoting high priority data to higher performing storage resources … If the latency or throughput of the current storage resource is unnecessary given the priority of the data and the latency or throughput of other available storage resources, the processor will migrate the data to such other available storage resources having higher latency and slower throughput. This may be understood as demoting low priority data to lower performing storage resources. In some embodiments, the analysis module and/or processor will do either or both promotion of high priority data and demotion of low priority data. In embodiments, the migration and/or acceptance of data between storage resources is handled by a set of software instructions located on (or accessible to) each data server … (¶ 0076-0079)].
As to claim 9, Krauss in view Warfield teaches The method of claim 8, wherein the memory comprises a second type of memory, and wherein the method comprises: moving, via page migration, the first plurality of pages from the first type of memory to the second type of memory, initially via a first memory bus directly connected to the first type of memory and then via a second memory bus directly connected to the second type of memory, according to the scoring of at least the first group of the objects and executables; and moving, via page migration, a second plurality of pages from the second type of memory to the first type of memory, initially via the second memory bus and then via the first memory bus, according to scoring of at least a second group of the objects and executables [Warfield -- … For example, any high-throughput and low-latency storage medium can be used in the same manner as PCIe Flash, including any solid-state memory technologies that will appear on the PCIe bus … (¶ 0047); … If the latency or throughput of the current storage resource is insufficient given the priority of the data and the latency or throughput of other available storage resources, the processor will migrate the data to such other available storage resources. This may be understood as promoting high priority data to higher performing storage resources … If the latency or throughput of the current storage resource is unnecessary given the priority of the data and the latency or throughput of other available storage resources, the processor will migrate the data to such other available storage resources having higher latency and slower throughput. This may be understood as demoting low priority data to lower performing storage resources. In some embodiments, the analysis module and/or processor will do either or both promotion of high priority data and demotion of low priority data. In embodiments, the migration and/or acceptance of data between storage resources is handled by a set of software instructions located on (or accessible to) each data server … (¶ 0076-0079)].
As to claim 10, Krauss in view Warfield teaches The method of claim 9, comprising: moving, via page migration, the first plurality of pages from the second type of memory back to the first type of memory, initially via the second memory bus and then via the first memory bus, according to the scoring of at least the first group of the objects and executables, when the first plurality of pages is located at the second type of memory; and moving, via page migration, the second plurality of pages from the first type of memory back to the second type of memory, initially via the first memory bus and then via the second memory bus, according to the scoring of at least the second group of the objects and executables, when the second plurality of pages is located at the first type of memory [Warfield -- … For example, any high-throughput and low-latency storage medium can be used in the same manner as PCIe Flash, including any solid-state memory technologies that will appear on the PCIe bus … (¶ 0047); … If the latency or throughput of the current storage resource is insufficient given the priority of the data and the latency or throughput of other available storage resources, the processor will migrate the data to such other available storage resources. This may be understood as promoting high priority data to higher performing storage resources … If the latency or throughput of the current storage resource is unnecessary given the priority of the data and the latency or throughput of other available storage resources, the processor will migrate the data to such other available storage resources having higher latency and slower throughput. This may be understood as demoting low priority data to lower performing storage resources. In some embodiments, the analysis module and/or processor will do either or both promotion of high priority data and demotion of low priority data. In embodiments, the migration and/or acceptance of data between storage resources is handled by a set of software instructions located on (or accessible to) each data server … (¶ 0076-0079)].
As to claim 11, Krauss in view Warfield teaches The method of claim 10, wherein the scoring is based on estimating cost of memory bus utilization to move or not to move the first and the second pluralities of pages [Warfield -- Data placement in this disclosure will relate to methodologies of storing or moving data amongst multiple storage media to optimally utilize data storage. It includes, but is not limited to, cache management techniques (described below) and hierarchical tiering … then moving the associated groups of data to the available memory resources that are most appropriate for that data. Data which is most likely to be called soon by one or more clients, or with high frequency in the near future, even if that data has not been called recently, will be migrated or placed on low-latency and/or high-throughput (as measured in, for example, IOPS, although other performance benchmarking known to a person skilled in the art may be considered) … (¶ 0026-0030)].
As to claim 12, Krauss in view Warfield teaches The method of claim 1, wherein the first type of memory comprises DRAM cells [Warfield -- Storage systems have always involved a hierarchy of progressively faster media, and there are a set of very well established techniques for attempting to keep hot data in smaller, faster memories. In general, storage system design has approached faster media from the perspective that slow disks represent primary storage, and that any form of faster memory (frequently DRAM on the controller, but more recently also flash-based caching accelerator cards) should be treated as cache … (¶ 0006)].
The method of claim 12, wherein the second type of memory comprises at least one of a plurality of NVRAM cells, a plurality of 3D XPoint memory cells, or a combination thereof [Warfield -- … A storage resource may include, in whole or in part, volatile memory devices, non-volatile memory devices, or both volatile and non-volatile memory devices acting in concert … (¶ 0047)].
As to claim 14, Krauss in view Warfield teaches The method of claim 1, wherein the first and the at least one additional type of memory are communicatively coupled to a processor of the computing device, and wherein the first type of memory is communicatively coupled closer to the processor than the at least one additional type of memory and is faster than the at least one additional type of memory [Warfield -- as shown in figure 1; Storage systems have always involved a hierarchy of progressively faster media, and there are a set of very well established techniques for attempting to keep hot data in smaller, faster memories. In general, storage system design has approached faster media from the perspective that slow disks represent primary storage, and that any form of faster memory (frequently DRAM on the controller, but more recently also flash-based caching accelerator cards) should be treated as cache … (¶ 0006)].
As to claim 15, Krauss in view Warfield teaches The method of claim 1, wherein at least one of the plurality of applications comprises a lightweight user interface comprising objects and executables that are relatively smaller in size than other objects and executables in the computing device, and wherein the objects and executables of the lightweight user interface are located in the first type of memory [Warfield -- Through the use of Mattson's stack algorithm, the behavior of these workloads across a spectrum of LRU cache sizes can be evaluated … TABLE-US-00005 Cache Workload Size (GB) … (¶ 0110)].
As to claim 16, Krauss in view Warfield teaches The method of claim 15, wherein the objects and executables of the lightweight user interface at least in part have corresponding objects and executables of a non-lightweight user interface, wherein the corresponding objects and executables of the non-lightweight user interface are located in the at least one additional type of memory [Warfield -- In current embodiments, data requests are cross-referenced with a table that describes and/or holds data clusters or references to data in data clusters. Once an association with a cluster in the table is determined, the data request can be properly directed or migrated or placed. The data that relates to the data request can be placed on the storage resource that best fits the operational needs associated with priority characteristics of that data. “Hot" or live data should be forwarded to flash memory and less-live data should be on hard drive disks … (¶ 0107); Instantly disclosed embodiments leverage extended workload histories to identify potentially non-contiguous block clusters that share common access patterns, and once identified, information about these clusters can be used to proactively schedule the migration of data between tiers … (¶ 0112)].
As to claim 17, Krauss in view Warfield teaches The method of claim 16, wherein the computing device can switch between the lightweight user interface and the non-lightweight user interface at any time at least in part based on use of the computing device by a user or scoring of objects and executables [Warfield -- “Hot" or live data should be forwarded to flash memory and less-live data should be on hard drive disks … (¶ 0107); Instantly disclosed embodiments leverage extended workload histories to identify potentially non-contiguous block clusters that share common access patterns, and once identified, information about these clusters can be used to proactively schedule the migration of data between tiers … (¶ 0112)].
As to claim 18, it recites substantially the same limitations as in claim 1, and is rejected for the same reasons set forth in the analysis of claim 1. Refer to “As to claim 1” presented earlier in this Office Action for details.
As to claim 19, it recites substantially the same limitations as in claim 2, and is rejected for the same reasons set forth in the analysis of claim 2. Refer to “As to claim 2” presented earlier in this Office Action for details.
As to claim 20, it recites substantially the same limitations as in claim 1, and is rejected for the same reasons set forth in the analysis of claim 1. Refer to “As to claim 1” presented earlier in this Office Action for details.

					Conclusion
6.	Claims 1-20 are rejected as explained above. 
7. 	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE
MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG JEN TSAI whose telephone number is 571-272-4244.  The examiner can normally be reached on Monday-Friday, 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

August 10, 2021